            Case 2:18-cv-01197-KOB Document 23 Filed 07/09/19 Page 1 of 1                          FILED
                                                                                           2019 Jul-09 AM 09:21
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

EVANSTON INSURANCE COMPANY,                       )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )   Case No. 2:18-CV-01197-KOB
                                                  )
THE BREAK I, INC., d/b/a THE BREAK                )
RESTAURANT & BILLIARDS, INC., and                 )
AMANDA BEASLEY,                                   )
                                                  )
       Defendants.                                )


                                          ORDER

       This matter comes before the court on “Plaintiff’s Motion for Judgment on the Pleadings

Against Defendant The Break I, Inc.” (Doc. 17).

       As explained in the Memorandum Opinion filed with this Order, the court GRANTS

Evanston’s motion for judgment on the pleadings against The Break, (doc. 17), and ENTERS

JUDGMENT in favor of Evanston against The Break.

       DONE and ORDERED this 9th day of July, 2019.



                                           ____________________________________
                                           KARON OWEN BOWDRE
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              1
